Case: 1:21-cv-00522-JG Doc #: 13 Filed: 05/25/21 1 of 3. PageID #: 92



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

                             :
JO ANN SWAIN,                :                   CASE NO. 1:21-cv-00522
                             :
      Plaintiff,             :                   OPINION & ORDER
                             :                   [Resolving Doc. 4]
v.                           :
                             :
ARAMARK SPORTS AND           :
ENTERTAINMENT SERVICES, LLC, :
                             :
      Defendant.             :
                             :

JAMES S. GWIN, UNITED STATES DISTRICT COURT JUDGE:

       Plaintiff Jo Ann Swain sustained injuries while on a bus tour in Alaska. Swain sues

the bus tour operator, Defendant Aramark Sports and Entertainment Services, LLC

(“Aramark”). 1

       Doyon/Aramark Denali National Park Concession Joint Venture (“Doyon/Aramark”)

appeared on behalf of Defendant Aramark, asserting it was the proper defendant. 2 According

to Doyon/Aramark, it operated the bus tour, not Aramark. 3

       Doyon/Aramark moves to dismiss Plaintiff’s complaint for lack of personal

jurisdiction.    In support of its motion to dismiss, Doyon/Aramark claims that the

Doyon/Aramark joint venture has insufficient contacts with Ohio to support personal

jurisdiction.    Doyon/Aramark makes no argument specifically related to whether its

participants, Doyon and Aramark have Ohio contacts.




       1
         Doc. 1.
       2
         Doc. 4.
       3
         Id.
Case: 1:21-cv-00522-JG Doc #: 13 Filed: 05/25/21 2 of 3. PageID #: 93

Case No.
GWIN, J.

       In the alternative, Doyon/Aramark moves to transfer venue to the Federal District

Court for the District of Alaska. 4 Plaintiff opposes. 5

       For the following reasons, the Court DENIES Doyon/Aramark’s motion.

  I.       Discussion

       Doyon/Aramark says it is a joint venture between Aramark and Doyon Limited,

licensed to do business in Alaska. 6

       In Alaska, “the association of two or more persons to carry on as co-owners a business

for profit formed a partnership, whether or not the persons intended to form a partnership.” 7

Further, “all partners are liable jointly and severally for all obligations of the partnership

unless otherwise agreed by the claimant or provided by law.” 8

       Doyon/Aramark is a partnership between Aramark and Doyon Limited. Aramark is

jointly and severally liable for Doyon/Aramark’s obligations. Accordingly, Aramark is a

proper defendant to Plaintiff’s suit.




       4
           Id.
       5
         Doc. 8.
       6
         Doc. 4-2. Doyon/Aramark does not establish it is a limited liability company or corporation.
       7
         Alaska Stat. § 32.06.202.
       8
         Alaska Stat. § 32.06.306.
                                               -2-
Case: 1:21-cv-00522-JG Doc #: 13 Filed: 05/25/21 3 of 3. PageID #: 94

Case No.
GWIN, J.

 II.    Conclusion

       For the foregoing reasons, the Court DENIES Doyon/Aramark’s motion to dismiss or

transfer venue. Doyon/Aramark is not a party to this suit. Defendant Aramark is the proper

defendant.



       IT IS SO ORDERED.



 Dated: May 25, 2021                         s/     James S. Gwin
                                             JAMES S. GWIN
                                             UNITED STATES DISTRICT JUDGE




                                           -3-
